     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF CONNECTICUT


JAY QUIGLEY,                       :
  plaintiff,                       :
                                   :
     v.                            :    case no. 3:19cv482(AVC)
                                   :
CAPTAIN RIVERA, ET AL.,            :
  defendants.                      :


                     RULING ON PENDING MOTIONS

     The plaintiff, Jay Quigley, is currently incarcerated at

Northern Correctional Institution (“Northern”).        Quigley has

filed motions for reconsideration, for clarification, for

extension of time and to compel.       For the reasons set forth

below, the motion for extension of time to extend the deadline

to complete discovery is granted and the remaining motions are

denied.

     Quigley commenced this action by filing a complaint,

pursuant to 42 U.S.C. § 1983, against the defendants, captain

Rivera, lieutenants Roy and Davis and correctional officers

Behm, Velazquez, La Mountain, Cordona, Sholz, Watson, John Doe

#1, John Doe #2, John Doe #3 and John Doe #4.       He claimed that

at approximately 5:20 a.m., on April 26, 2018, at MacDougal

Correctional Institution (“MacDougall”), the defendants used

excessive physical force against him, sprayed him with a

chemical agent, dragged him to a cell in the restrictive housing
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 2 of 13



unit, strip-searched him, placed in him in a filthy gown and

applied in-cell restraints to his ankles, wrists and waist.

Quigley remained in the cell for three days.       During the

afternoon of April 28, 2018, correctional officers escorted

Quigley to a new cell and provided him with clean clothes and

bedding and removed the restraints.      The following day, Captain

Rivera authorized Quigley to take a shower.       See Compl., ECF No.

1, at 5-6, 17-36.

     Quigley asserted retaliation, excessive force, unsafe or

unhealthy conditions of confinement, deliberate indifference to

medical and mental health needs and spoliation of evidence

claims under the Fifth, Eighth and Fourteenth Amendments.         On

July 24, 2019, the court dismissed the spoliation of evidence

and Fourteenth Amendment claims and concluded that the

Fifth Amendment retaliation claim, the Eighth Amendment

excessive force claims, the Eighth Amendment deliberate

indifference to medical and mental health claims and the Eighth

Amendment conditions of confinement claims would proceed against

the defendants, in their individual capacities.

     Because Quigley paid the filing fee, the court directed

Quigley to serve the complaint on the defendants, in their

individual capacities.    The court also informed Quigley that he

must identify the names of the four John Doe defendants and
                                   2
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 3 of 13



effect service of the complaint on those defendants within

ninety days of the court’s order, pursuant to Federal Rule of

Civil Procedure 4(m).   On October 28, 2019, Quigley filed a

notice indicating that he had identified correctional officer

John Doe #1 as correctional officer Peart.

I. Motion for Reconsideration [ECF No. 26]

     On November 7, 2019, the court denied Quigley’s motion for

appointment of counsel because he had made insufficient attempts

to secure legal representation and assistance on his own.         The

court informed Quigley that he could renew his motion after he

made additional attempts to secure legal assistance.         Quigley

has filed a motion for reconsideration of the court’s ruling

denying his motion for appointment of counsel.

     The second circuit has recognized that the standard for

granting a motion to reconsider “is strict and that

reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.”         Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citation

omitted).   Thus, a motion for reconsideration is “not a vehicle

for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise
                                   3
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 4 of 13



taking a second bite at the apple.”      Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks and citation omitted).

     Quigley points to no information that the court overlooked

in denying the motion for appointment of counsel.        Rather, he

suggests that the court should consider appointing pro bono

counsel to represent him in this action based on new information

that was not included in the motion for appointment of counsel.

Given that the court did not fail to consider any information

included in the motion for appointment of counsel, there is no

basis on which to reconsider the ruling denying that motion.

The motion for reconsideration is denied.

     Quigley’s motion includes allegations that he has been in

touch with attorneys at the Inmates’ Legal Aid Program (“ILAP”)

for many months and that the attorneys at ILAP have answered

legal questions about litigating the case.       He contends that it

is important that he contact inmates who may have been witnesses

to incidents that occurred on August 26, 27, and 28, 2018 and to

depose Department of Correction staff members regarding the

incidents.   He states that the attorneys at ILAP are unable to

assist him in obtaining affidavits/declarations from inmates who

are confined at facilities other than Northern and are also



                                   4
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 5 of 13



unable to assist him in deposing Department of Correction staff

members.

     Quigley attaches no copies of letters that he may have sent

to ILAP seeking assistance with discovery in this action or

responses from attorneys at ILAP indicating why they cannot

assist him in making arrangement to depose Department of

Correction employees or in securing affidavits or declarations

from other inmates.   Nor does Quigley indicate whether he wrote

to or spoke with the warden, deputy warden or any other

supervisory official at Northern to seek an exception to the

general policy that inmates may not correspond with inmates from

other facilities.   In addition, Federal Rule of Civil Procedure

31 permits a party to conduct depositions using written

questions.   Quigley does not indicate that he spoke to the AAG

or ILAP about the possibility of deposing correctional staff

members using this method.

     Thus, Quigley has not demonstrated that he requires the

appointment of pro bono counsel or that legal assistance is

unavailable.   To the extent that this motion could be construed

as a renewed motion for appointment of counsel, it is denied.

II. Motion/Notice for Clarification [ECF No. 28]

     In Quigley’s “NOTICE,” he inquires as to whether a

conference has been scheduled to plan for discovery.         The docket
                                   5
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 6 of 13



reflects that a conference has not been scheduled to discuss

discovery issues or set deadlines for the completion of

discovery.   Nor do the federal or local rules of civil procedure

or the court’s Standing Order RE: Initial Discovery Disclosures

require such a conference.    To the extent that the notice has

been docketed as a motion, it is denied because it seeks no

relief.

III. Motion for Extension of Time [ECF No. 29]

     Quigley seeks a thirty-day extension of time to file a

reply to the affirmative defenses asserted by the defendants in

their answer to the complaint.     The Federal Rules of Civil

Procedure do not require a party to file a reply to an answer.

See Fed. R. Civ. P. 7(a)(7) (a reply to an answer is a pleading

only if the “court orders one”).       Accordingly, the motion for

extension of time is denied as moot.

IV. Motion to Compel [ECF No. 40]

     Quigley mentions a request for production of documents

dated November 22, 2019 and claims that he has asked the

defendants to produce the documents included in this request on

multiple occasions.   The document attached to the motion to

compel includes eight interrogatories, some of which have

subparts, and was signed by Quigley on January 30, 2020.         It has

no caption and is undated.    Thus, it does not appear that this
                                   6
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 7 of 13



document is a copy of the November 22, 2019 request for

production of documents referenced in the motion to compel.

     The defendants have filed an objection to the motion to

compel on the ground that it does not comply with the Federal

Rule of Civil Procedure 37(a) and Local Rule of Civil Procedure

37(a).

     A motion to compel “must include a certification that the

movant has in good faith conferred or attempted to confer with

the person or party failing to make disclosure or discovery in

an effort to obtain it without court action.”       Fed. R. Civ. P.

37(a)(1).   Quigley’s statement that he requested the documents

on multiple occasions and that the defendants denied him “access

to these documents,” is insufficient to meet the requirement

that he confer in good faith with the party or attorney

representing the party in an attempt to secure the documents and

resolve the discovery dispute without the assistance of the

court.

     Furthermore, Quigley did not file a memorandum in support

of the motion to compel that includes “a concise statement of

the nature of the case and a specific verbatim listing of each

of the items of discovery sought or opposed, and immediately

following each specification . . . the reason why the item

should be allowed or disallowed” as required by D. Conn. L. Civ.
                                   7
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 8 of 13



R. 37(b)1.   In addition, the memorandum must be accompanied by

the “copies of the discovery requests in dispute.”        Id.     The

document attached to the motion to compel is undated and

contains interrogatories.    Thus, it does not appear to be a copy

of the November 22, 2019 document production request referenced

in the motion to compel.

     Because the motion to compel is not accompanied by a

memorandum or a copy of the November 22, 2019 production request

and does not include a certificate indicating that Quigley has

conferred with the defendants or AAG Fiske in a good faith

effort to resolve the discovery dispute, it does not comply with

the requirements of Fed. R. Civ. P. 37(a)(1) and Local Rule

37(b)1.   The motion is denied.

V. Required Discovery Disclosures [ECF No. 9]

     In his objection to the motion to compel, AAG Fiske states

that Quigley has not provided him with the disclosures

identified in the court’s July 26, 2019 Standing Order RE:

Initial Discovery Disclosures.     See ECF No. 9.     Quigley’s

disclosures were to have been made within forty-five days of the

filing of an appearance by any defendant.       AAG Fiske filed his

appearance for the defendants on October 8, 2019.        Thus,

Quigley’s disclosures were due by November 22, 2019.         In a

notice to the court, ECF No. 36, Quigley stated that on January
                                   8
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 9 of 13



13, 2020, he mailed “the remainder of documents and things that

[he] needed to produce” to AAG Fiske.      It is not clear whether

these documents were mailed in response to the court’s Standing

Order RE: Initial Discovery Disclosures.

     To the extent that Quigley has not already made the

necessary disclosures in compliance with the Standing Order RE:

Initial Discovery Disclosures, he must do so within twenty days

of the date of this order.    Quigley shall also file a notice

with the court indicating the date on which he mailed the

required disclosures to AAG Fiske.

VI. Motion for Order [ECF No. 42]

     On February 24, 2020, Quigley filed a motion seeking a

“Response For An Order Compelling Discovery.”       In that motion,

Quigley contends that AAG Fiske has “failed to provide [him]

with the rest of his discovery material by Judges order to be

mailed to [him] by 2/20/20.”     The court did not issue an order

directing AAG Fiske to provide Quigley with discovery material

by February 20, 2020.   To the extent that this motion is a

renewed motion seeking to compel the defendants to respond the

discovery request referenced in the motion to compel filed on

January 30, 2020, ECF No. 40, the motion is denied for the

reasons stated above.



                                   9
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 10 of 13



VII. Motion for Extension of Time [ECF No. 33]

     Quigley seeks a forty-five-day extension of the initial

review order’s deadline to complete discovery.        The court hereby

extends the discovery deadline for sixty days.        However, Quigley

may not serve any new discovery requests on the defendants until

he informs the court, by written notice, that he has complied

with the Standing Order RE: Initial Discovery Disclosures by

sending AAG Fiske the necessary disclosures.

     In addition, it is apparent from the notices that Quigley

filed and the defendants’ responses and objections to Quigley’s

notices and motion to compel that Quigley is under the

impression that he may serve interrogatories or requests for

production of documents on all or more than one defendant at the

same time.   Both federal rule 33 and 34 require that separate

interrogatories and requests for production of documents be

served on each party.    See Fed. R. Civ. P. 33(a)(1) (stating

that absent leave of court or stipulation, “a party may serve on

any other party no more than 25 written interrogatories,

including all discrete subparts.”); Rule 34(a)(1) (providing in

pertinent part that “[i]n general[,] [a] party may serve on any

other party a request within the scope of Rule 26(b): (1) to

produce . . . (A) any designated documents or electronically

stored information . . . or (B) any designated tangible things.
                                   10
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 11 of 13



. . .”).   Thus, any request for production of documents or set

of interrogatories must be addressed to each defendant

separately.

VIII. John Doe Defendants

     As indicated above, the court informed Quigley on July 24,

2019, that he must identify and serve the complaint on the John

Doe defendants within ninety days pursuant to federal rule 4(m).

Quigley has identified John Doe #1 as correctional officer Peart

and AAG Fiske has appeared for this officer.        Quigley has not

informed the court that he has identified John Doe #2, John Doe

#3 or John Doe #4 and has not filed any returns of service

indicating that these Doe defendants have been served with a

copy of the complaint.    As such, the allegations asserted in the

complaint against these three Doe defendants are subject to

dismissal under rule 4(m).     Because the court has extended the

deadline to complete discovery for an additional sixty days, the

court will permit Quigley an additional ninety days to serve the

complaint on John Doe #2, John Doe #3 or John Doe #4 in their

individual capacities.    If he fails to do so within that

timeframe, any claims against those Doe defendants are subject

to dismissal.




                                   11
        Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 12 of 13



                                 CONCLUSION

        Quigley’s motion/notice for clarification [ECF No. 28],

motion to compel [ECF No. 40] and motion for response for an

order compelling discovery [ECF No. 42] are DENIED.            Quigley’s

motion [ECF No. 26] is DENIED to the extent that it seeks

reconsideration of the ruling denying his motion for appointment

of counsel and is also DENIED to the extent that it could be

construed as a renewed motion for appointment of counsel.

Quigley’s motion for extension of time [ECF No. 29] to file a

reply to the defendants’ answer to the complaint is DENIED as

moot.    Quigley’s motion [ECF No. 33] seeking to extend the

deadline in the initial review order for completion of discovery

is GRANTED.

        (2)   To the extent that Quigley has not already made the

necessary disclosures in compliance with the Standing Order RE:

Initial Discovery Disclosures, he must do so within twenty (20)

days of the date of this order.         Quigley shall also file a

notice with the court indicating the date on which he mailed the

required disclosures to AAG Fiske.

        (3)   The parties shall complete discovery within sixty (60)

days of the date of this order.         Discovery requests shall not be

filed with the court.       Summary judgment motions, if any, shall

be filed with 120 days of the date of this order.
                                      12
     Case 3:19-cv-00482-AVC Document 46 Filed 09/30/20 Page 13 of 13



     Quigley may not serve any new discovery requests on the

defendants until he informs the court, by written notice, that

he has complied with the Standing Order RE: Initial Discovery

Disclosures, by sending AAG Fiske the necessary disclosures.

     (3)   The docket reflects that Quigley has not identified or

served a copy of the complaint on, the defendant, John Doe #2,

the defendant, John Doe #3, or the defendant, John Doe #4,

within the time period provided in Federal Rule of Civil

Procedure 4(m).    Because the court has extended the deadline to

complete discovery for an additional sixty (60) days, the court

will permit Quigley an additional ninety (90) days to serve the

complaint on John Doe #2, John Doe #3 and John Doe #4, in their

individual capacities.    Quigley must file with the court, the

Waiver of Service of Summons form signed by each defendant,

demonstrating the date on which each defendant was served with a

copy of the complaint.    Pursuant to rule 4(m), the court will

dismiss the claims asserted against any John Doe defendant who

is not served within ninety days of the date of this order.

     SO ORDERED at Hartford, Connecticut this 30th day of

September, 2020.

                                 ______________/s/_______________
                                 Alfred V. Covello
                                 United States District Judge



                                   13
